UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7150


KEITH V. HARNED,

                Petitioner - Appellant,

          v.

SARA REVELL,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-hc-02129-FL)


Submitted:   November 18, 2010             Decided:   December 2, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith V. Harned, Appellant Pro Se.     Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keith      V.     Harned,    a    federal       prisoner,    appeals     the

district   court’s         order   dismissing        without      prejudice   his    28

U.S.C.A. § 2241 (West 2006 & Supp. 2010) petition.                            We have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for   the     reasons       stated    by    the    district      court.

Harned v. Revell, No. 5:09-hc-02129-FL (E.D.N.C. July 2, 2010).

We   dispense    with      oral    argument     because     the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2